Citation Nr: 9930679	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for sciatic nerve 
syndrome, posttraumatic with sensory motor deficit, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from June 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

In March 1997, the Board remanded this matter to the RO for 
further development.  The Board is satisfied that the Remand 
directives have been accomplished.  

At a personal hearing dated in December 1998 at the RO before 
a hearing officer, the veteran withdrew a claim for an 
increased rating for wounds of the right buttock which was on 
appeal at the time of the March 1997 Remand.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected sciatic nerve syndrome, 
posttraumatic with sensory motor deficit is manifested by 
pain involving the lower extremities and the right side of 
the penis and scrotum, weakness on dorsiflexion of the feet 
and toes, and permanent physical limitations.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
sciatic nerve syndrome, post traumatic with sensory motor 
deficit.  




CONCLUSION OF LAW

The criteria for the assignment of a 40 percent disability 
evaluation for service-connected sciatic nerve syndrome, 
posttraumatic with sensory motor deficit have been met.   
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

Factual Background

In a May 1969 rating action, the RO granted a 100 percent 
convalescent rating for several disabilities resulting from 
service incurred gunshot wounds.  Those disabilities were 
delineated in a rating decision dated in February 1970 to 
include sciatic nerve syndrome, post-traumatic right 
manifested by sensory motor deficit.  A 20 percent disability 
evaluation was assigned pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code (Code or DC ) 8520.  That disability 
evaluation has remained in effect to date.  The veteran was 
also granted individual unemployability due to his service-
connected disabilities.  In January 1981, the individual 
unemployability benefit was severed based on findings that 
the veteran had been employed at more than a marginal level 
during a majority of the years since 1975.  

In April 1993, the veteran filed a claim for increased rating 
for his service-connected disabilities including that on 
appeal, amongst other things.  
The RO received VA outpatient treatment records dated from 
March 1988 to March 1993.  Those records, essentially, 
demonstrate complaints of chronic leg pain, pain in the right 
hip, and pain in the feet.  It was recorded that the pain 
fluctuated and that the veteran used a TENS unit at times to 
control the pain and that the veteran encountered difficulty 
adjusting to the TENS due to the fluctuation of pain.  The 
record shows that the veteran was employed as a postal 
carrier.  A July 1991 entry demonstrates that the veteran 
transferred from a walking to riding route which yielded 
great improvement and that the veteran was unable to walk 
secondary to pain.  

At a VA examination dated in May 1993, the veteran complained 
of pain radiating to the posterior thighs, bilaterally, 
particularly on the right involving the right side of the 
penis and scrotum.  It was noted that analgesics had not 
helped.  Paresthesias were described as pins-and-needles.  
The veteran reported intermittent pain over the past ten 
years with recurrent discomfort in recent months.  The 
veteran indicated that both feet felt almost numb all of the 
time.  He did not describe any motor paralysis or loss of 
position sense.  On physical examination, the examiner 
observed diminished pinprick and touch surrounding a number 
of wound scars in the lower extremities.  Dermatomal 
hypalgesia over the lateral hip, the right lateral buttocks, 
and along the Poupart's ligament extending into the right 
penis and scrotum were recorded.  Gait, station, and Romberg 
were unremarkable.  The cranial nerves were intact.  
Diadochokinesis and stereognosis were normal.  The cerebellar 
system was normal.  Kernig's sign was positive at 60 degrees 
on the left. The diagnosis was chronic sciatic nerve syndrome 
bilateral with radiation to the right penis and scrotum 
posttraumatic following fragment wounds of the buttocks and 
right groin.  

Outpatient treatment records dated in the 1990s reflect that 
the veteran continued to be seen for various complaints 
including knee pain and chronic right leg pain.  X-rays of 
the right knee dated in 1993 revealed degenerative changes 
and a foreign body in the lower thigh.  In July 1993, the 
veteran was treated for right knee effusion.  In October 
1993, it was noted that the veteran was using TENS for right 
leg pain without relief.  Entries dated in 1994 reflect pain 
in the groin area that was associated with abdominal 
adhesions.  Patella taping provided improvement with respect 
with the veteran's knee discomforts.  The veteran 
demonstrated various muscle imbalances resulting in multiple 
biomechanical abnormalities.  In December 1996, the veteran 
complained of knee discomforts.  The veteran indicated that 
he right knee gave out and that he experienced pain 
instability in the knee.  On physical examination, right knee 
extension was -13, and left knee extension was -9.  Right 
knee flexion was to 124 degrees, and left knee flexion was to 
103 degrees.  Muscle strength measurements were as follows:  
the right quadricep was 4/5; the left quadricep was 3+/5 with 
pain; the right hamstring was 3+/5; the left hamstring was 4-
/5; the right abductor was 4/-5, the left was 3+/5; the right 
adductor was 3/5, the left was 2/5; right dorsiflexion was 
4/-5, the left was 4+/5; right plantarflexion was 4-/5, left 
was 5/5.  The assessment was patellofemoral dysfunction 
resulting from muscle imbalance which was felt to possibly 
result from trauma sustained in the abdomen.  

When seen by VA in May 1996, the veteran reported, in 
pertinent part, that unbeknownst him the right lower 
extremity had starting bleeding one day.  He indicated that 
it healed itself without residual.  The diagnoses included 
foreign metallic fragment found in 1993 above the knee that 
most possibly is a metal that went into the muscle while the 
veteran was working in his yard either in 1993.  

At VA examinations dated in October 1997 and April 1998, the 
veteran related that shoes and socks hurt his feet, that on 
occasion he has experienced discomfort from sheet contact 
with his feet, that his legs had grown weaker over the course 
of time and that he had been awakened by discomfort.  The 
veteran indicated that he had been treated with amitriptyline 
because his feet burned in the summertime and that the 
medication caused his entire body to feel hot.  On physical 
examination, the veteran retained full passive mobility of 
the hips and knees.  Posture, tone, power, coordination and 
the pattern of skilled movement were unremarkable.  There was 
4/5 weakness of dorsiflexion and plantar flexion of the toes 
on the right hand side.  4.5/5 weakness of plantarflexion of 
the right ankle was recorded.  No other abnormalities were 
discovered on examination of the motor system.  There was no 
atrophy or fasciculation.  Muscle tone was unremarkable, and 
there were not tremors.  Knee jerks were 3 plus, bilaterally.  
The right ankle jerk was 2 plus.  The left ankle jerk and 
both inner and outer hamstring reflexes were absent.  The 
veteran was able to stand with his feet together and his eyes 
open.  After a few minutes, he fell backward.  The veteran 
walked with a broad-based gait with bilateral genu valgum.  
The examiner observed what appeared to be a slight left toe 
drop.  The veteran was able to walk on his toes without 
difficulty.  He walked poorly on his heels owing to 
difficulty to raising the toes to one side.  In the lower 
limbs, position sense was preserved in both great toes.  
There was diminished appreciation of vibration greater on the 
left than the right.  The impairment of appreciation of 
pinprick covered the entire body surface below the level, 
except for the distal half of each foot on dorsal and ventral 
surfaces.  In those areas, contact with the skin produced 
painful burning discomfort, and the sensations were 
symmetrically distributed and occurred with all forms of 
stimulation.  There was an area of circumferential sensory 
impairment involving medial, lateral and posterior portions 
of the calf extending on the right from mid-foot.  Within 
this area, all forms of contactual sensation (pin, touch, and 
thermal stimulation) were moderately impaired with the degree 
of impairment being more pronounced on the anterior portion 
of the foot.  No Tinel phenomenon was observed over the 
course of the peripheral nerves supplying the upper and lower 
limb.  The veteran sat and stood with an erect spine.  There 
was no abnormality of peripheral pulses.  The examiner noted 
that the asymmetric lower extremity signs were consistent 
with impairment of the sciatic nerve function.  The veteran 
demonstrated minimal losses and no certain sensory 
disturbance of a peripheral nerve pattern.  It was noted that 
the veteran was unable to tolerate an electromyographic study 
of the lower extremity because of discomfort incidental to 
efforts at stimulation.  As to a diagnosis, the examiner 
noted that the veteran's principal symptoms of burning 
discomfort under certain circumstances of manipulation and 
his intolerance to heat did not seem to be of the degree that 
interfered with his ability to walk and carry out his duties 
as a letter carrier.  The examiner added that the sensitivity 
of the veteran to the discomfort associated with 
electromyography was by most standards regarded as 
idiosyncratic.  

In an addendum (to the April 1998 VA examination) dated in 
June 1998, a VA examiner noted the veteran's medical history 
with regard to the disability subject to this appeal.  Upon 
review of the record, the examiner indicated that injury to 
the sciatic nerve with residual impairment of function 
involved the right peroneal division of the sciatic nerve.  
The examiner added that the extent of the veteran's 
disability was mild and that at the time of the examination 
the veteran could walk and perform his duties as a letter 
carrier.  The examiner noted that the caustic manifestations 
of burning discomfort were amenable in most instances to 
medical relief and that the nature of the involvement of the 
nerve was one of incomplete recovery, a lesion in continuity 
and probably reflex demyelination with incomplete 
demyelination at the site trauma.  A nerve conduction study 
dated in July 1998 provided that the right peroneal and left 
tibial nerve conduction velocities were within normal limits.  
The impression was findings compatible with a peripheral 
polyneuropathy of both lower extremities.  

The record includes statements dated in the 1990s with the 
most recent being in June 1998 and October 1998 of a VA 
health care provider who had been treating the veteran.  The 
author primarily indicated that the veteran had been 
undergoing treatment at a VA facility for chronic pain.  
Because of the pain the veteran was taking medication that 
rendered him intolerant of heat.  It was also provided that 
the veteran's physical activities were restricted:  he was to 
minimize twisting and bending motions and lifting.  The 
author indicated that such restrictions were permanent.  

The veteran has submitted pay and leave statements dated from 
the latter part of the 1980 to 1998.  These records reflect 
that from January 1990 to July 1990 the veteran was on sick 
leave approximately 15 times, from March 1992 to December 
1992 approximately 15 times, from May 1997 to November 1997 
approximately 11 times, and from June 1998 to November 1998 
approximately 4 times.  

In December 1998, the veteran provided testimony at a hearing 
at the RO before a hearing officer with regard to the issue 
on appeal.  The veteran testified that he had give away 
weakness of the right knee secondary to pain, gait 
disturbance, and muscle weakness.  The veteran stated that he 
experienced increased fatigue due to the pain and weakness 
and that required use of a TENS device and a waterbed for 
symptomatic relief.  The veteran also indicated that he had 
reduced employment assignments because of his disability.  
The veteran's spouse attested to the veteran's sleep 
disturbances that stemmed from pain associated with his 
disability.  The veteran's representative asserted that a 
higher evaluation should be assigned due to severe functional 
impairment in accordance to Deluca v. Brown.  
The veteran also complained of secondary joint arthritis in 
the hips and knees brought on by gait disturbance associated 
with sciatic.  (These were new claims and were referred to a 
local board of jurisdiction for appropriate action).  
At the hearing the veteran submitted several statements of 
his spouse and children dated in December 1998.  The 
affiants, essentially, attest to observations of the 
veteran's increased functional limitations brought on by his 
disability, the need for a water bed, installations of a 
sidewalk ramp, and the veteran's inability to handle routine 
chores around the home such as mowing the lawn.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected sciatic nerve syndrome disability and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (where an 
increase in a disability rating is at issue, the current 
level of disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  

The veteran's sciatic nerve syndrome, posttraumatic with 
sensory motor deficit was evaluated under DC 8520 (Sciatic 
nerve). Under this code, a 10 percent evaluation may be 
assigned for incomplete paralysis with mild symptomatology. 
Incomplete paralysis with moderate and moderately severe 
symptomatology warrants a 20 percent and a 40 percent 
evaluation, respectively. Incomplete paralysis with severe 
symptomatology with marked muscular atrophy may warrant a 60 
percent evaluation. An 80 percent evaluation may be assigned 
for complete paralysis, where the evidence shows that the 
foot dangles and drops, with no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost. 38 C.F.R. § 4.124a, DC 8520.  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of the these nerve groups, whether the 
loss is due to the varied level of the nerve lesion or the 
partial nerve regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540 
(1998).  

Having carefully reviewed the evidence, the Board finds that 
a higher disability evaluation is not for assignment.  In 
reaching this determination, the Board has considered and 
finds the veteran's and his spouse's testimony credible.  
However, the medical evidence does not support the veteran's 
contentions with respect to the severity of the veteran's 
disability.  The Board acknowledges that the medical evidence 
demonstrates a history of chronic pain involving the lower 
extremities.  In addition, the medical evaluations reflect 
diminished pinprick to touch surrounding the lower 
extremities, pain involving the posterior thighs and right 
side of the penis and scrotum as evidenced by 1993 and 1996 
VA medical records.  However, the report of the VA 
examination dated in May 1996 reflects that the veteran's 
gait, station, and Romberg sign were unremarkable.  The 
current medical evidence demonstrates that the veteran 
demonstrated weakness in dorsiflexion of the feet and toes 
and that the veteran walked on the toes without difficulty.  
However, the Board acknowledges that the veteran walked 
poorly on the heels owing to difficulty in raising his toes 
to one side.  None of the evidence has shown any signs of 
atrophy or fasciculation.  In light of the aforenoted 
pathology, the Board points out that VA examiners have 
considered the veteran's disability mild.  Thus, the Board is 
of the view that the pathology associated with the veteran's 
sciatic nerve syndrome, posttraumatic with sensory motor 
deficit is adequately contemplated by the currently assigned 
20 percent disability evaluation.  DC 8520.  

The Board acknowledges its duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In that connection, the record reflects 
that the veteran's physical activities are diminished by his 
disabilities.  Statements regarding the veteran's physical 
restrictions and the testimony of the veteran's family in 
that the veteran cannot or demonstrates difficulty in 
carrying out household chores such as mowing the lawn.  On 
other hand, VA examiners have determined that the pathology 
associated with the veteran's disability do not interfere 
with his ability to perform his duties as a letter carrier 
and have attributed some of the symptomatology to the 
veteran's idiosyncrasies.  However, the Board recognizes that 
the veteran's physical activities such twisting, bending and 
lifting are permanently restricted as noted as noted by the 
VA examiner in 1998.  The Board notes that the veteran has a 
number of other service-connected disabilities that may 
affect his functioning abilities.  In the absence of a 
distinction in the restrictions imposed by the disability at 
issue and the other service-connected disabilities, the Board 
must consider such restrictions with respect to the sciatic 
nerve syndrome.  See Mittleider v. Brown, 11 Vet. App. 181 
(1998).  According the veteran the veteran the benefit of the 
doubt, the Board finds that functional impairment due to pain 
requires raising the assigned evaluation to 40 percent.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The Board acknowledges the veteran's 
testimony that his service connected disability resulted in 
several absences.  In fact, the record includes documentation 
of absences from work; however, these documents do not 
provide specific detail as to reason for the veteran's 
absences.  In addition, the medical evidence establishes that 
the pathology associated with the veteran's disability does 
not interfere with his ability to perform his duties as a 
letter carrier.  The veteran has not asserted or offered any 
objective evidence that his sciatic nerve syndrome, 
posttraumatic with sensory motor deficit has interfered with 
his employment status to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Nor does the 
record reflect frequent periods of hospitalization for his 
disability.  Hence, the record does not present an 
exceptional case where his currently assigned 20 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  






ORDER

A rating of 40 percent for sciatic nerve syndrome, 
posttraumatic with sensory motor deficit is granted, subject 
to the criteria applicable to the payment of monetary 
benefits



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

